Title: General Orders, 14 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Saturday July 14 1781
                     Parole Burgundy
                     Countersigns Rochelle
                  Dunkirk
                  For the day Tomorrow
                  Brigadier General PattersonLieutenant Colonel C. Smithfor Picquet  Major Billey PorterInspector  from Stark’s BrigadeThe Gentlemen who attend at the Adjutant General’s office for Orders are requested to be there precisely at three ô clock P.M. untill further orders.
                  Captain Converse of the second Connecticut Regiment is appointed to do the duty of Inspector to the second Connecticut Brigade.
                  Captain Warner of the first Connecticut regiment is appointed to do the duty of Inspector to the first Connecticut Brigade.
                  Both these Gentlemen are to be respected and obeyed accordingly.
               